929 F.2d 691Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Charles BURGESS, Jr., Petitioner-Appellant,v.Parker EVATT, State of South Carolina, Attorney General ofSouth Carolina, Respondents-Appellees.Albert Charles BURGESS, Jr., Petitioner-Appellant,v.Parker EVATT, State of South Carolina, Attorney General ofSouth Carolina, Respondents-Appellees.
Nos. 90-6864, 90-6885.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1990.Decided April 3, 1991.

Appeals from the United States District Court for the District of South Carolina, at Columbia.  Joe F. Anderson, Jr.;    Karen L. Henderson, District Judges.  (CA-88-2828)
Albert Charles Burgess, Jr., appellant pro se.
Frank Louis Valenta, Jr., Assistant Attorney General, Columbia, S.C., for appellees.
D.S.C.
No. 90-6864 DISMISSED;  No. 90-6885 AFFIRMED.
Before K.K. HALL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Albert Charles Burgess, Jr. seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 in No. 90-6864.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, and dismiss the appeal in No. 90-6864 on the reasoning of the district court.  Burgess v. Evatt, CA-88-2828 (D.S.C. July 16, 1990).  Further, we affirm the district court's order denying release on bail pending appeal in No. 90-6885.  We deny Burgess's motion for release on bail pending appeal as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.1


2
No. 90-6864, DISMISSED.


3
No. 90-6885, AFFIRMED.



1
 We grant Burgess's motion for expedited review to the extent that the appeal was handled as quickly as possible given the Court's caseload